Title: To Thomas Jefferson from Henry Dearborn, 27 June 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
            War Department June 27th. 1804
          
          I have the honor of proposing for your approbation the following list of appointments in the Army of the United States.
          Hannibal M Allen of Vermont to be appointed 2d. Lieut of Artillery vice Lieut Lamkin resigned—
          James S Smith of New Jersey to be appointed 2d. Lieut of Artillery vice Lieut Brent resigned
          Joseph Kimball of New Hampshire to be appointed 2d Lieut of Artillery vice Lieut Richard Smith declined—
          John Brownson of Vermont to be appointed Ensign 1st. Regt. of Infantry vice Ensign Symmes promoted—
          Johnson Magown of Kentucky to be appointed Ensign 1st Regt. of Infy vice Ensign Warner declined
          Benjamin Marshall of Massachusetts to be appointed Ensign 1st Regt. Infy vice Ensign Steward declined 
          Doctor John Watkins of New Orleans to be appointed Surgeon
          Samuel Mabson of North Carolina to be appointed Cadet in Artillery
          Edward R Campbell of Vermont to be appointed Cadet in Artillery,
          Accept Sir the assurances of my high respect and consideration
          
            H. D.
          
        